*281OPINION
By HORNBECK, PJ.
The petitioner prays for a writ of habeas corpus stating under oath that at the time that he was arraigned on the charge for which he was indicted, viz,, armed robbery, he was told by the assistant prosecutor to plead guilty because he, the prosecutor, “had the goods on him”; that although he requested the trial judge to appoint counsel for him, his request was refused and that because of the foregoing conduct he was caused to enter a plea of guilty resulting in his sentence and commitment to the penitentiary.
The petitioner has been accorded the benefit of legal counsel in this Court, who has investigated the truth of these assertions of the petitioner. The result of this examination not only has not supported any one of the assertions of the petitioner, but, on the contrary, establishes an entirely different factual situation. There is no corroboration whatever for the statements of the petitioner in support of his action. The record is clear and convincing that no coercion was practiced when the petitioner’s plea of guilty was interposed. He admitted at the time that he understood the nature of the charge against him. He entered a plea of guilty which he had theretofore indicated to be his purpose. He made no request for counsel. There was no showing of indigency and it does not appear that he has been denied due process of law.
The writ will be denied and the petition dismissed.
WISEMAN and MILLER, JJ, concur.